Citation Nr: 0526893	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-12 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) with major depressive 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1967.  During his tour in Vietnam, he was a field 
artillery crewman.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD with major depressive disorder and assigned a 30 percent 
rating effective from May 1999.  In July 2002, the RO 
increased the rating to 50 percent, effective from May 1999.  
However, this is not the maximum assignable, and the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2004, a video hearing was held before the 
undersigned Veterans Law Judge.  In June 2004, the case was 
remanded by the Board for additional development.  That 
development has been accomplished, and the case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is manifested by GAF of 45, with intrusive imagery, major 
depression and anxiety, hypervigilance, memory and 
calculation deficits, frequent nightmares, multiple sleep 
disturbances, increased startle response and hostility, 
grossly inappropriate behavior, persistent danger of hurting 
others, continual irritability and virtual isolation at home 
and in his community; he requires multiple medications and 
ongoing care.

2.  Although the veteran maintains his automobile repair 
garage service, he has had increasing difficulty dealing with 
people, requires his son to be working with him to deal with 
people, and has virtually no positive relationships with his 
few customers.  The veteran's PTSD alone effectively results 
in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD with major 
depressive disorder are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim was filed in May 1999.  Service-connected 
PTSD with major depressive disorder is currently rated as 50 
percent disabling pursuant to Diagnostic Code 9411, effective 
from May 1999, the date the veteran filed his claim.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for PTSD, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Extensive psychiatric evaluations and outpatient treatment 
reports are in the file for comparative purposes.  The 
veteran has been seen for counseling of a variety of types, 
reports from which are also of record showing severe chronic 
PTSD.

VA treatment records dated through June 2005 show that the 
veteran has attended weekly PTSD support sessions and bi-
monthly individual therapy sessions for PTSD at all times 
relevant to this decision.  He has been under the care of VA 
psychiatrists, has been on psychiatric medication, and has 
had GAF frequently in the 40s based on assessments made 
during treatment.  

VA examinations have shown symptoms of PTSD that appear less 
severe than those reflected in the ongoing treatment records.  
Specifically, while a VA compensation examination in April 
2000 reflects a diagnosis of dysthymic disorder and alcohol 
abuse in full remission, and a GAF of 60, a relatively 
contemporaneous VA treatment note, dated in September 1999, 
shows a diagnosis of PTSD, GAF 48, signed by a nurse and with 
concurrences by a psychiatrist, two clinical psychologists 
and two social workers.  

In a July 2002 VA compensation examination, the examiner 
diagnosed PTSD, chronic, mild to moderate, with GAF of 60.  
The veteran reported that he was self-employed at his 
automotive garage.  

In a written statement dated in November 2002, the veteran's 
treating VA psychiatrist and social worker indicated their 
strong support for a rating in excess of 50 percent, based on 
severe symptomatology related to PTSD.  The caregivers 
indicated that the veteran virtually could not relate to any 
customers in his shop and had increased irritability and 
inability to concentrate related to PTSD.  This was 
reportedly greatly affecting his ability to work on cars as 
required to complete the complex jobs on newer cars properly.  
The veteran was increasingly throwing tools around his shop 
and fighting with others.  His staff decreased.  The 
veteran's avoidance of flying was noted as a consequence of 
his fears of flying related to Vietnam.  This affected his 
long term relationship with his girlfriend who lived in 
another state.  The examiners reported that the veteran had 
no concern of proper hygiene and that he often smelled 
extensively of grease.  The examiner noted that while the 
veteran was coming from work, it was felt to be symptomatic 
of underlying PTSD-related hygiene problems.  

VA PTSD treatment records dated in 2004 show consistent 
attendance at group and individual therapy and are replete 
with reference to chronic severe PTSD.  Symptoms are 
described as worsening.  The veteran reportedly was becoming 
increasingly isolated.  He was reportedly unable to relate to 
any customers.  He had fired his employees or they had all 
quit, due to confrontation.  Only his son remained.  The 
veteran reported that he was being sued by a customer who 
called him mean in court.  This did make him feel bad.  The 
veteran admitted that he lacked the concentration to learn 
the more sophisticated complex car repair techniques that 
were needed to work on most new cars.  He only struggled to 
keep the shop open because he needed to help support his son, 
who had a seizure disorder.  He reiterated problems he was 
having with Christmas, as this brought back memories of TET 
offensive in which he participated.  He also reported that he 
could not fly on planes, as these reminded him of helicopter 
flights which crashed in Vietnam.  Even hearing about Bob 
Hope reminded him of his stressors.  He reported that at 
night he would come home from work and close his curtains and 
sit in the dark.  In June 2004, his social worker observed 
that the veteran was restricting his activities to smaller 
and smaller areas to manage his PTSD related anxiety.  These 
records also show that the veteran had been abstaining from 
alcohol.  There was no other psychiatric diagnosis than PTSD.  

In an assessment from a different treating VA psychiatrist 
dated in July 2004, the assessment was PTSD, GAF 45.  

The veteran was afforded a VA compensation examination in 
December 2004.  The examiner noted the veteran was being 
maintained on multiple psychiatric medications.  The veteran 
reported that he was still working with his son on cars.  He 
noted that he had little social contact other than to have 
coffee with his parents.  He related the story of the 
customer who took him to court.  He reported insomnia, worry, 
avoidance and symptoms consistent with mild pervasive 
depression.  He also demonstrated hyperawareness and 
irritability.  The examiner observed that the veteran's 
current duties which involved little or no contact with the 
public were appropriate under the circumstances.  The 
diagnosis was PTSD, chronic and moderate, dysthymic disorder, 
secondary to PTSD, alcohol abuse in remission.  GAF was 58.  

Also in December 2004, the veteran's team of treating 
psychiatrist and social worker submitted a report on the 
veteran's PTSD.  The team reported that the veteran's 
symptoms of PTSD were quite severe and caused severe 
occupation and social impairment.  This opinion was based on 
their treatment history with the veteran.  

A VA treating social worker assessment in February 2005 shows 
a GAF of 45 for PTSD.  

In July 2005, this treatment team submitted and additional 
report indicating that the veteran's past clinical history 
contains GAF scores routinely in the 45 to 48 range.  This 
treatment team opined that those lower scores were more 
reflective of the current PTSD impairment than the score on 
the December 2004 compensation examination.  The team 
commented on the progressively constricted depressed and 
withdrawn state of the veteran due to PTSD.  The veteran's 
prevalent psychiatric diagnosis PTSD.

The Board has extensive data in the updated VA treatment 
records with which to assess the veteran's current 
psychiatric situation.  There is no question that his overall 
mental health has deteriorated.  This has been documented by 
his VA social worker as well as his treating VA psychiatrist.  

The Board notes that the veteran's record shows that he is 
clearly no longer able to truly fulfill work obligations, no 
longer having the capacity to function psychologically within 
the work environment with any other people or the ability to 
concentrate or otherwise function mentally to handle the 
tasks at hand.  He has become increasingly isolated and 
dependent upon medications to abate the mental health 
symptoms.  Even the veteran questions his ability to work 
with his son, with whom he gets angry and mistreats when he 
is at the garage.  He has become virtually incapable of 
working with other people or handling a customer.  His 
business has apparently dwindled and is arguably not gainful 
sustained employment.  

The veteran's overall mental instability has deteriorated to 
the point where he has such severe mood variations that his 
GAF hovers at 45 and is never much more than around 50 at any 
given moment during treatment.  It appears that the 
assessments during VA examinations, while helpful, are less 
consistent with the veteran's true level of functioning.  The 
Board makes this conclusion based largely on the opinions of 
the treating psychiatrists and social workers who have 
offered significant insight into the veteran's condition.  

The veteran has a history of behaving with hostility and 
increasingly antisocial mannerisms.  He has regular and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened and irritable.  Although he 
has been faithful to therapy and psychiatric treatment, his 
symptoms have not improved.  

The veteran has virtual isolation in the community and an 
isolated home life with a girlfriend who visits but whom he 
can not actually live with due to his isolative nature.  The 
veteran stated in counseling that he would only be able to 
tolerate a marriage in which he did not have to actually live 
with his spouse, as he craves isolation.  The other 
significant relationship in the veteran's life, that with his 
son, is problematic in large part due to anger outbursts 
which have been clinically related to PTSD.  The veteran has 
expressed anxiety over his anger shown towards his son, 
particularly as the son has a seizure disorder.  His other 
social interactions are nil.  He routinely comes home to an 
empty house, draws the blinds and spends the evenings in the 
dark ruminating.  

The veteran is hypervigilant and has sleep disturbances, and 
other symptoms reflecting such a lack of being in touch with 
reality that he is rendered more nearly than not totally 
impaired in his social environment.  Occupationally, he is to 
the point where he cannot work in any consistent or 
productive manner.

The Board finds that while the evidence is not entirely 
unequivocal, with resolution of all doubt in his favor, the 
veteran's symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD with major 
depressive disorder is granted subject to the regulatory 
criteria relating to the payment of monetary awards.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


